742 N.W.2d 185 (2007)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Laurence B. HUGHES, a Minnesota Attorney, Registration No. 47910.
No. A07-1854.
Supreme Court of Minnesota.
December 10, 2007.

ORDER
By order filed on October 17, 2007, we suspended respondent Laurence B. *186 Hughes from the practice of law for a period of 30 days. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Laurence B. Hughes is reinstated to the practice of law in the State of Minnesota, conditioned upon his successful completion of the professional responsibility portion of the state bar examination within one year from the date of filing of our October 17, 2007, suspension order.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice